     Case 1:20-cv-01385-DAD-SKO Document 65 Filed 08/31/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE AVALOS,                                    Case No. 1:20-cv-01385-DAD-SKO
12                    Plaintiff,                        ORDER DIRECTING THE CLERK OF
                                                        COURT TO CLOSE THE CASE
13             v.
                                                        (Doc. 64)
14    HPC BLACKSTONE INVESTORS, LP,

15
                          Defendant.
16

17

18            On August 30, 2021, the parties filed a joint stipulation dismissing the action without

19   prejudice. (Doc. 64.) In light of the parties’ stipulation, this action has been terminated, see Fed.

20   R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has

21   been dismissed without prejudice. Accordingly, the Clerk of Court is directed to close this case.

22
     IT IS SO ORDERED.
23

24   Dated:     August 31, 2021                                 /s/ Sheila K. Oberto                 .
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
